Citation Nr: 1202839	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-38 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee arthritis, and a rating in excess of 10 percent since December 17, 2010.

2.  Entitlement to an initial compensable rating for right knee arthritis, and a rating in excess of 10 percent since December 17, 2010.

3.  Entitlement to an initial compensable rating for a left hand scar.

4.  Entitlement to an initial compensable rating left foot arthritis.

5.  Entitlement to an initial compensable rating right foot arthritis.

6.  Entitlement to an initial compensable rating for bilateral pes planus.

7.  Entitlement to an initial compensable rating for eczema.

8.  Entitlement to a combined disability rating in excess of 90 percent.

REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 2007.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

The issues of entitlement to an initial compensable rating for eczema and entitlement to a combined disability rating in excess of 90 percent are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for left knee arthritis, and a rating in excess of 10 percent since December 17, 2010.

2.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for right knee arthritis, and a rating in excess of 10 percent since December 17, 2010.

3.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for a left hand scar.

4.  The medical evidence of record shows that the Veteran's foot disorders are manifested by pain; limitation of motion; pes planus with valgus and forefoot/midfoot misalignment; degenerative arthritis; bilateral Morton's neuroma; bunions; hammertoe of toes three, four, and five; hallux limitus; and calluses.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable rating for left knee arthritis, and a rating in excess of 10 percent since December 17, 2010, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable rating for right knee arthritis, and a rating in excess of 10 percent since December 17, 2010, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable rating for a left hand scar have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

4.  The criteria for a rating of 10 percent, but not higher, for left foot arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

5.  The criteria for a rating of 10 percent, but not higher, for right foot arthritis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

6.  The criteria for an initial compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee Arthritis, Right Knee Arthritis, Left Hand Scar

In November 2007, the Veteran filed claims of entitlement to service connection for a left knee injury, a right knee injury, and a left hand laceration.  A March 2008 rating decision granted service connection for those disabilities and assigned noncompensable ratings.  The Veteran filed a notice of disagreement with the assigned ratings in April 2008, and perfected an appeal as to these issues in December 2008.  Subsequently, a March 2011 rating decision assigned 10 percent ratings for the Veteran's left knee arthritis and right knee arthritis.  In September 2011, during a hearing before the Board, the Veteran stated that he wanted to withdraw the left knee, right knee, and left hand scar claims on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  Oral statements are valid for the purpose of withdrawing a claim if made by the Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b) (2011).

With regard to the issues pertaining to the ratings assigned for the Veteran's left knee arthritis, right knee arthritis, and left hand scar, prior to the promulgation of a decision by the Board, the Veteran stated that he wanted to withdraw his appeal of those issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues pertaining to the ratings assigned for the Veteran's left knee arthritis, right knee arthritis, and left hand scar.  Therefore, the Board finds that the Veteran has withdrawn his claim as to those issues, and the Board does not have jurisdiction to review the appeal as to the issues pertaining to the ratings assigned for the Veteran's left knee arthritis, right knee arthritis, and left hand scar, and they are dismissed.

Foot Disorders

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).

The appeal of the Veteran's bilateral pes planus, left foot arthritis, and right foot arthritis claims is based on the assignment of initial ratings following initial awards of service connection for bilateral pes planus, left foot arthritis, and right foot arthritis.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for bilateral pes planus, left foot arthritis with plantar fasciitis, and right foot arthritis with plantar fasciitis was granted by a March 2008 rating decision and 0 percent ratings were assigned, effective November 1, 2007.  Bilateral pes planus was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The left and right foot arthritis disabilities were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that degenerative arthritis, under Diagnostic Code 5003, was the service-connected disorder, and other foot injuries, under Diagnostic Code 5284, was a residual condition.

In a January 2007 private medical report, the Veteran stated that he needed new shoe inserts.  The assessment was flat foot.

In an August 2007 private medical report, the Veteran complained of chronic foot pain.  On physical examination, the Veteran did not have any foot abnormalities.  The Veteran's balance, gait, stance, and reflexes were normal.  The assessment was flat foot with chronic foot pain and custom orthotics.

In a December 2007 medical examination report, the Veteran complained of constant pain in his feet.  On a scale from one to ten, he reported that the pain was at a level of nine for his pes planus and eight for his status post left foot fracture.  Pain was elicited by physical activity and stress, and relieved by rest.  He reported that with standing or walking he experienced pain, weakness, swelling, and fatigue.  On physical examination, the Veteran's posture and gait were within normal limits.  The Veteran's feet did not have any signs of abnormal weight bearing and he did not require assistive devices for ambulation.  There was no painful motion, weakness, edema, atrophy, or disturbed circulation in either foot.  The Veteran's right foot did not have tenderness, though there was tenderness in the left foot.  The Veteran had active motion in the metatarsophalangeal joints of the bilateral great toes.  The Veteran also had pes planus with a bilaterally moderate degree of valgus and forefoot/midfoot misalignment, which could not be corrected by manipulation.  No deformity was noted, bilaterally.  There was slight tenderness of the bilateral plantar surfaces.  The bilateral Achilles tendons had good alignment.  The Veteran did not have pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  He did not have any limitation with standing or walking, and did not require any type of support with his shoes.  All other joints and muscles were within normal limits.  On x-ray examination, the Veteran had degenerative changes in both feet.  The diagnoses were bilateral pes planus, left foot plantar fasciitis, and status post left foot fracture which had resolved.

In a January 2008 private medical report, the Veteran complained of plantar fasciitis.  The Veteran was fitted for orthotics.

In a March 2008 private medical report, the Veteran complained of a circulatory problem in his feet.  He also reported pain in his feet at a level of five on a scale from one to ten, and foot cramping for the previous week.  On physical examination, the Veteran did not have any foot abnormalities.  The assessment was cramp of limb.

In a May 2008 VA outpatient medical report, the Veteran complained of chronic foot pain and toe crepitus.

In a June 2008 VA podiatry report, the Veteran complained of foot cramping at night.  On observation, the Veteran's bilateral feet had decreased medial arch height.  There was tenderness to palpation along the left distal plantar fascia and right middle plantar fascia.   The assessment was pes planus and plantar fasciitis, non-insertional, greater on the left than the right.

In a February 2009 VA telephone report, the Veteran complained of bilateral foot pain which had increased over the previous month.   He reported foot pain at a level of six on a scale from one to ten, but denied erythema and swelling.

In a February 2009 VA outpatient medical report, the Veteran complained of bilateral persistent heel pain.  On physical examination, there was tenderness on the plantar surface of the feet, and palpable deformity of the right metatarsophalangeal joint.  The assessment was foot pain/plantar fasciitis.

In a March 2009 VA podiatry report, the Veteran complained of foot pain at a level of seven on a scale from one to ten, greater on the left than the right.  On observation, there was reproducible pain with direct pressure on the bilateral third webspaces.  Mulder's and Tinel's signs were negative, bilaterally.  There was a lateral bony prominence bilaterally, worse on the left, with a callosity on the plantar surface.  The fifth toe was in varus and adducted.  The assessment was bilateral Morton's neuroma and Tailor's bunion.

A June 2009 VA podiatry report stated that, on observation, the Veteran's nerves were grossly intact, bilaterally, and his pulses were palpable, bilaterally.  There was reproducible pain with direct pressure on the bilateral third webspaces.  Mulder's sign was negative, but there was decreased range of motion of the first metatarsophalangeal joint, bilaterally.  There was a lateral bony prominence, bilaterally, worse on the left, with a callosity on the plantar surface.  The fifth toe was in varus and adducted.  On x-ray examination, early degenerative changes were seen at the first metatarsophalangeal joint spaces, bilaterally, greater on the left than the right.  No other abnormalities were noted, though the Veteran had hammertoe deformities of the third and fourth toes, bilaterally.  The assessment was bilateral hallux limitus, bilateral Morton's neuroma, and Tailor's bunion.

In a September 2009 VA podiatry report, the Veteran complained of spasms in his bilateral hallux and second toes.  He reported wearing night splints and using orthotics.  On observation, the Veteran's nerves were grossly intact, bilaterally, and his pulses were palpable, bilaterally.  There was reproducible pain with direct pressure on the bilateral third webspaces.  Mulder's sign was negative, but there was decreased range of motion of the first metatarsophalangeal joint, bilaterally.  There was a lateral bony prominence, bilaterally, worse on the left, with a callosity on the plantar surface.  The fifth toe was in varus and adducted.  The assessment was bilateral hallux limitus, bilateral Morton's neuroma, and Tailor's bunion.

In an October 2009 VA outpatient medical report, the Veteran complained of foot pain which had increased over the previous year.  He reported bilateral foot numbness around the great and second toes, cold feet, and night cramps.  The Veteran was given a transcutaneous electrical nerve stimulation unit.

In a February 2010 VA podiatry report, the Veteran complained of pain in the balls of his feet and separation of the bilateral first and second toes.  He reported some relief with metatarsal pads and injections.  On observation, there was tenderness to palpation of the third intermetatarsal head, bilaterally.  The Veteran's feet had normal turgor, temperature, and tone, and there were no dematological abnormalities.  The assessment was that the Veteran may have third interspace neuromas which had been relieved with injections.

In a June 2010 VA outpatient medical report, the Veteran complained of chronic foot pain.

A June 2010 VA podiatry report stated that, on observation, the Veteran's nerves were grossly intact, bilaterally, and his pulses were palpable, bilaterally.  Pain at a level of three on a scale from one to ten was reproduced with direct pressure on the third webspace, bilaterally.  Mulder's sign was negative, but the Veteran had decreased range of motion of the first metatarsophalangeal joints, bilaterally, with pain at a level of two on a scale from one to ten.  The Veteran's bilateral fifth toes were in varus and adducted.  The assessment was bilateral hallux limitus, bilateral Morton's neuroma, and bilateral fifth hammertoes.

An August 2010 VA podiatry report stated that the Veteran had orthoses which fit him well, and he had no pain or discomfort upon walking with the inserts.  The assessment was bilateral hallux limitus, bilateral Morton's neuroma, and bilateral fifth hammertoes.

In a December 2010 examination report, the Veteran complained of constant pain in the balls of his feet which travelled to his ankles.  He reported that the pain was at a level of three on a scale from one to ten.  The pain was exacerbated by physical activity and relieved by rest.  He reported experiencing pain and swelling at rest and pain, and weakness, swelling, and fatigue with standing or walking.  He reported that his functional impairment was a limitation in walking.  On physical examination, the Veteran's posture and gait were normal.  There was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation in either foot.  The Veteran had active motion in the metatarsophalangeal joints of the bilateral great toes.  There was slight tenderness of the bilateral plantar surfaces.  The bilateral Achilles tendons had normal alignment on both weight bearing and non-weight bearing examination.  
There was pes planus with a bilaterally slight degree of valgus and forefoot/midfoot misalignment, which could not be corrected by manipulation.  No deformity was noted, bilaterally.  The Veteran did not have pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  He did not have any limitation with standing or walking, and did not require any type of support with his shoes.  The diagnoses were bilateral pes planus and bilateral foot arthritis with plantar fasciitis.

In a January 2011 VA podiatry report, the Veteran reported that the foot injections he had received six months before had helped his symptoms for several months, and requested new injections.  On observation, the Veteran's nerves were grossly intact, bilaterally, and his pulses were palpable, bilaterally.  There was pain at a level of eight on a scale from one to ten with Mulder's maneuver of the bilateral third intermetatarsal space.  Mulder's click was negative.  There was decreased range of motion of the bilateral first metatarsophalangeal joints, with pain at a level of two on a scale from one to ten.  The Veteran's bilateral fifth toes were in varus and adducted.  There was pain with plantar fascia at the midarch, bilaterally.  There were also hyperkeratotic lesions on the plantar lateral heel, bilateral dorsolateral fifth proximal interphalangeal joints, and the lateral plantar aspect of the left foot at the sub fifth metatarsal shaft.  The assessment was bilateral hallux limitus, bilateral Morton's neuroma, bilateral fifth hammertoes, and bilateral diffuse tyloma.

The medical evidence of record shows that the Veteran has current diagnoses of multiple foot disorders, many of which have overlapping symptomatology.  Due to the extensive and overlapping symptoms of nearly all of these separate disabilities, providing separate ratings for each one would pose a significant risk of pyramiding.  38 C.F.R. § 4.14 (2011).  Therefore, the Board finds that the Veteran's foot disabilities are best rated based on the totality of the symptomatology itself rather than the individual diagnoses.

The medical evidence of record shows that the Veteran's foot disorders are manifested by pain; limitation of motion; pes planus with valgus and forefoot/midfoot misalignment; degenerative arthritis; bilateral Morton's neuroma; bunions; hammertoe of toes three, four, and five; hallux limitus; and calluses.

The medical evidence of record shows that the Veteran has a diagnosis of degenerative osteoarthritis, shown through x-ray examination.  The osteoarthritis is located at the first metatarsophalangeal joint spaces, bilaterally.  In addition, the January 2011 podiatry report found limitation of motion of the metatarsophalangeal joints, bilaterally.  There are no diagnostic codes which provide a rating for limitation of motion of the metatarsophalangeal joints.  Therefore, any limitation of motion is noncompensable.  With x-ray evidence of arthritis and a noncompensable limitation of motion, 10 percent ratings for each foot are warranted for limitation of motion of those joints under Diagnostic Code 5003.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5003 (2011).  20 percent ratings are not warranted under Diagnostic Code 5003, as the medical evidence of record does not show an absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups, and occasional incapacitating exacerbations.  Because of the lack of incapacitating exacerbations, a 20 percent rating is not warranted.

The medical evidence of record shows that the Veteran has a current diagnosis of bilateral pes planus.  The Schedule provides that assignment of a 0 percent rating is warranted for acquired flatfoot which is mild in severity, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot, either bilateral or unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent rating if it is unilateral and a 30 percent rating if it is bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 30 percent rating if it is unilateral and a 40 percent rating if it is bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

All compensable ratings under Diagnostic Code 5276 contemplate pain or tenderness of the feet.  However, pain on use is already contemplated under the 10 percent ratings assigned in this decision for degenerative arthritis of each foot.  Therefore, awarding a separate rating which contemplates pain under Diagnostic Code 5276 would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011).  The Board has also considered whether ratings in excess of those assigned herein would be warranted under Diagnostic Code 5276.  However, the medical evidence of record shows that the severity of the Veteran's pes planus has been characterized twice by medical examiners, once as moderate and once as slight.  The preponderance of the medical evidence of record does not show findings that would warrant a characterization of severe under Diagnostic Code 5276 such as severe flatfoot, objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  While the Veteran has some calluses and pain on use, the evidence does not show that his pes planus rises to the level of severe or that there is any marked deformity.

In addition, even if the preponderance of the evidence demonstrated that the Veteran had moderate pes planus, under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus, regardless of whether it is unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  Accordingly, assigning two separate 10 percent ratings under Diagnostic Code 5003 is more favorable to the Veteran than one 10 percent rating under Diagnostic Code 5276.  38 C.F.R. §§ 4.25, 4.26 (2011).

As for other provisions under the Schedule, there is no medical evidence that the Veteran currently has weak foot, claw foot, hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, ratings in excess of those assigned herein are not warranted under the diagnostic codes corresponding to these symptoms, nor are separate ratings warranted under any of these diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5280, 5281, 5283 (2011).

The medical evidence of record shows that the Veteran has a diagnosis of bilateral Morton's neuralgia.  Under Diagnostic Code 5270, a 10 percent rating is warranted for anterior metatarsalgia (Morton's disease), both unilateral and bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).  However, the 10 percent ratings assigned herein under Diagnostic Code 5003 already take into account pain in the metatarsal region.  Therefore, awarding a separate rating under Diagnostic Code 5279 based upon pain and the resulting limitation of motion would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011).  In addition, as with Diagnostic Code 5276, a 10 percent rating is warranted for Morton's disease, regardless of whether it is unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).  Accordingly, assigning two separate 10 percent ratings under Diagnostic Code 5003 is more favorable to the Veteran than one 10 percent rating under Diagnostic Code 5279.  38 C.F.R. §§ 4.25, 4.26 (2011).

The medical evidence of record also shows that the Veteran has, at various times, had diagnoses of hammertoes of toes three, four, and five.  However, under Diagnostic Code 5282, a compensable rating is only warranted for hammertoe of all toes.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2011).  As the medical evidence of record does not show that the Veteran has ever had hammertoe of all toes on either foot, a separate compensable rating is not warranted under Diagnostic Code 5282.

The final remaining diagnostic code is Diagnostic Code 5284 for other foot injuries without further description.  Under that Diagnostic Code, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, a 30 percent rating is warranted for severe foot injuries, and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

The preponderance of the evidence of record shows that the totality of the manifestations of the Veteran's bilateral foot disorders are not sufficiently symptomatic to warrant a characterization of moderately severe, or severe.  Despite the Veteran's numerous complaints of chronic bilateral foot pain, the medical evidence of record shows that the Veteran's symptoms have not resulted in an abnormal posture, gait, stance, or abnormal weight bearing.  In addition, the only medical evidence of record which has characterized the severity of any of the Veteran's foot disorders are the medical examination reports, which provided characterizations of slight and moderate.  Accordingly, the Board finds that the preponderance of the evidence of record does not show that the Veteran's complete foot symptomatology has warranted a characterization of moderately severe or severe in either foot.  Therefore, ratings in excess of those assigned herein under Diagnostic Code 5003 are not warranted.

The Board has also considered whether separate ratings under Diagnostic Code 5284 would be warranted without consideration of the Veteran's foot pain and limitation of motion of the metatarsophalangeal joint.  However, omission of the manifestations already contemplated under the 10 percent rating assigned herein under Diagnostic Code 5003 reduces the totality of the Veteran's foot symptomatology to pes planus with valgus and forefoot/midfoot misalignment; bunions; hammertoe of toes three, four, and five; and calluses.  Of those symptoms, the hammertoe of toes three and four was only found on a single examination in September 2009.  Therefore, the hammertoe of toes three and four was a transient and non-chronic symptom and would not warrant a compensable rating.  While the Veteran's valgus and forefoot/midfoot misalignment has been characterized twice, once as moderate in severity and once as slight in severity, such findings are characteristic of the severity of the misalignments themselves, not of the overall symptomatology of the Veteran's feet.  Therefore, the single characterization of moderate misalignment does not demonstrate that the Veteran has sufficient foot symptoms to warrant an overall characterization of moderate or moderately severe under Diagnostic Code 5284.  Finally, there is no evidence of record that the Veteran's bunions and calluses have ever resulted in any symptomatology beyond pain.  When considering all of these symptoms together, the Board finds that they do not warrant a characterization of moderate, moderately severe, or severe for the purposes of Diagnostic Code 5284.  Therefore, the Board finds that a separate compensable rating is not warranted under Diagnostic Code 5284 because symptomatology constituting a moderate foot disability, when the pain and painful motion symptomatology is removed, is not shown.  Furthermore, the Board finds that the overall symptomatology of the feet does not rise to the level of a moderately severe disability of either foot.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2011).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations of the Veteran's bilateral foot symptoms, the evidence shows no distinct periods of time during which his bilateral foot symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for his foot disorders inadequate.  The Veteran's foot disorders were rated under all applicable diagnostic codes in 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's foot disorders are manifested by pain; pes planus with valgus and forefoot/midfoot misalignment; degenerative arthritis; bilateral Morton's neuroma; bunions; hammertoe of toes three, four, and five; hallux limitus; and calluses.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities ratings assigned herein for his foot disorders.  Ratings in excess of the ratings assigned herein are provided for certain manifestations of foot disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the 10 percent ratings assigned herein for the Veteran's foot disorders more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of shows that the Veteran's foot disabilities do not meet the criteria for ratings in excess of 10 percent for each foot.  Therefore, the claims for increased ratings beyond those assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

The claim of entitlement to an initial compensable rating for left knee arthritis, and a rating in excess of 10 percent since December 17, 2010, is dismissed.

The claim of entitlement to an initial compensable rating for right knee arthritis, and a rating in excess of 10 percent since December 17, 2010, is dismissed.

The claim of entitlement to an initial compensable rating for a left hand scar is dismissed.

An initial rating of 10 percent, but not higher, for left foot arthritis is granted.

An initial rating of 10 percent, but not higher, for right foot arthritis is granted.

An initial compensable rating for bilateral pes planus is denied.


REMAND

With regard to the Veteran's eczema claim, in a September 2011 hearing before the Board, the Veteran reported that the severity of his symptoms waxed and waned.  There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

In this case, the Veteran was provided with medical examinations in December 2007 and December 2010 to ascertain the severity of his service-connected skin disorder.  The December 2010 examination found that the Veteran did not have any signs of skin disease, and gave a diagnosis of eczema which was quiescent.  However, the record includes numerous VA outpatient medical records, which show that the Veteran did not report many skin symptoms until January 2009, at which time he reported an increase in symptomatology following moving to Hawaii.  The VA outpatient medical records at the time showed numerous findings on physical examination, such as firm, scar-like papules coalescing into plaques on the scalp, focal hair loss, admixed pustules, and scattered hyperpigmented macules.  These were found to be located not only on the Veteran's scalp, but also on his neck and under his chin.  The Veteran began a course of treatment which included multiple injections of a corticosteroid, cryotherapy, and topical medication, until the symptoms began to subside.  In October 2010 and December 2010, the Veteran's skin symptoms were specifically noted to have improved, and two days before the December 2010 examination which found no signs of skin disease, the only findings were six to seven hyperpigmented papules on the occiput of the head.  Accordingly, the evidence of record shows that the December 2007 and December 2010 examinations were conducted prior to and after a prolonged flare-up of the Veteran's skin disorder and represent the level of symptomatology present during a periods of significantly decreased symptomatology.  Accordingly, the Board finds that a remand is warranted in order to afford the Veteran a VA examination to determine the nature and severity of his service-connected skin disorder during its most active stage.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).

With respect to the Veteran's claim of entitlement to a combined disability rating in excess of 90 percent, based on the decision above, initial 10 percent ratings have been granted for left and right foot arthritis.  That represents a material change to the facts relating to the issue of entitlement to a combined disability rating in excess of 90 percent.  In addition, further material changes to the relevant facts may occur if the RO assigns an increased rating for the Veteran's eczema claim while it is on remand.  Accordingly, the combined disability rating claim is inextricably intertwined with these other issues and must be remanded, pending the implementation of the ratings assigned herein and the readjudication of the Veteran's eczema claim.  38 C.F.R. § 19.31 (2011); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin disorder.  Attempts should be made to schedule the examination during a period of flare-up of the condition.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.  The examiner must review the claim file and should note that review in the report.  The examiner must specifically state the percentage of the exposed areas affected and the percentage of the entire body affected.  The examiner must also state whether the Veteran has ever required systemic therapy for his skin disorder, such as corticosteroids or other immunosuppressive drugs, and if so the duration of this therapy.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


